DETAILED ACTION
	Claims 1-5, 7-9, 11-15, and 19-21 are pending. Claims 1, 3, 5, 7-9, and 11-14 have been amended, claims 6, 10, and 16-18 have been canceled, claims 1-5, 7-9, and 11-13 are withdrawn due to an earlier restriction requirement, claims 19-21 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 14, and 16-21 of U.S. Patent No. 9,593,279. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to difluorostilbene compounds and their use in liquid-crystal media. The liquid-crystalline medium comprising formula II of ‘279, specifically formula II-3 when defined as: R2 is unfluorinated alkyl or unfluorinated alkoxy having 1 to 17 C atoms or unfluorinated alkenyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 15 C atoms, 
    PNG
    media_image1.png
    85
    219
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    276
    245
    media_image2.png
    Greyscale
, and A22 is 
    PNG
    media_image3.png
    105
    99
    media_image3.png
    Greyscale
 encompasses formula DFS-2-1 of instant claim 14 when R01 is an alkyl which is straight chain having 1 to 20 C-atoms, is unsubstituted, and in which one or more CH2 groups are optionally replaced by –O- or –CY01=CY02- when Y01 and Y02 are H, A02 is 
    PNG
    media_image4.png
    75
    93
    media_image4.png
    Greyscale
 when r1 is 0 to 2 and L0 is halogen (fluorine), A03 is 
    PNG
    media_image5.png
    91
    86
    media_image5.png
    Greyscale
, and X02 is -NCS. The process of claim 14 of ‘279 encompasses instant claim 15.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-12, 14, 15, 19, 21-24, and 26 of U.S. Patent No. 10,711,197. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are 
    PNG
    media_image1.png
    85
    219
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    276
    245
    media_image2.png
    Greyscale
, and A22 is 
    PNG
    media_image3.png
    105
    99
    media_image3.png
    Greyscale
 encompasses formula DFS-2-1 of instant claim 14 when R01 is an alkyl which is straight chain having 1 to 20 C-atoms, is unsubstituted, and in which one or more CH2 groups are optionally replaced by –O- or –CY01=CY02- when Y01 and Y02 are H, A02 is 
    PNG
    media_image4.png
    75
    93
    media_image4.png
    Greyscale
 when r1 is 0 to 2 and L0 is halogen (fluorine), A03 is 
    PNG
    media_image5.png
    91
    86
    media_image5.png
    Greyscale
, and X02 is -NCS. The process of claim 19 of ‘197 encompasses instant claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. 8,940,185).
Tanaka teaches a liquid crystal composition (claims 15 and 20) comprising at least one compound represented by the following formula (1) [abstract]:

    PNG
    media_image6.png
    146
    397
    media_image6.png
    Greyscale
[col 16 line 15] wherein R1 is an alkyl having 1 to 20 carbons [col 16 line 22], m=1 and n=0 [col 20 line 63], A1 is 1,4-phenylene [col 17 lines 13-16], Z1 is a single bond [col 19 line 64], L1, L2, Y1, and Y2 claim 14 when R01 denotes alkyl which is straight chain having 1 to 20 C-atoms, A01 denotes 
    PNG
    media_image7.png
    68
    87
    media_image7.png
    Greyscale
 when r1 is 0, Z01 denotes a single bond, A02 denotes 
    PNG
    media_image7.png
    68
    87
    media_image7.png
    Greyscale
 when r1 is 2 and L0 denotes halogen (F), A03 denotes 
    PNG
    media_image8.png
    87
    83
    media_image8.png
    Greyscale
, and X02 denotes –NCS. When X1 is an alkyl having 1 to 10 carbons, it is equivalent to formula DFS-1 of instant claim 20 when R01 and R02 denote alkyl which is straight chain having 1 to 20 C-atoms, d1 is 1, A01 denotes 
    PNG
    media_image7.png
    68
    87
    media_image7.png
    Greyscale
 when r1 is 0, Z01 denotes a single bond, A02 denotes 
    PNG
    media_image7.png
    68
    87
    media_image7.png
    Greyscale
 when r1 is 2 and L0 denotes halogen (F), A03 denotes
    PNG
    media_image8.png
    87
    83
    media_image8.png
    Greyscale
, and d2 is 0. Tanaka also teaches when right-terminal group X1 is fluorine, chlorine, -C≡N, -N=C=S, -SF5, -CF3, -CHF2, -CH2F, -OCF3, -OCHF2 or -OCH2F, compound (1) has a large dielectric anisotropy. When m=1 and n=0, compound (1) has a good compatibility with other compounds, a large dielectric anisotropy and a small viscosity [col 22 lines 29-32], when ring A1 is 1,4-phenylene, compound (1) has good compatibility with other compounds, a large refractive index anisotropy and a small claim 20). Tanaka further teaches a second embodiment of the invention concerns a composition containing compound (1), preferably, a liquid crystal composition that can be used for a liquid crystal display device. The composition includes at least two components. Primarily, the composition needs to contain compound (1) as component A. The composition may contain, as claim 21.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. 8,940,185) as applied to claim 14 above, and further in view of Poetsch et al. (JP2002012871). Translation attached.
With regard to claim 19, Tanaka teaches the above compound of formula (1) but does not teach a method for preparing such a compound by conversion of an aniline analog of said compound.
However, Poetsch et al. teaches a compound of formula I [0007], specifically the following formula Ig:

    PNG
    media_image9.png
    57
    404
    media_image9.png
    Greyscale
[0016] wherein R1 has 1 to 12 carbon atoms [0007], and A11, A12, and A13 are 
    PNG
    media_image10.png
    84
    218
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    105
    105
    media_image11.png
    Greyscale
[0008] which is equivalent to Tanaka’s formula (1) and Applicant’s formula DFS-2-2 of instant claim 14. Poetsch et al. also teaches the compound of formula I is prepared by the following reaction scheme:

    PNG
    media_image12.png
    360
    342
    media_image12.png
    Greyscale
[0011] wherein the variables are the same as defined in the formula I above [0012] which is equivalent to a method of preparing a compound of formula DFS-2-2 by converting an aniline analog of said compound when X02 is NH2, into a compound of formula DFS-2-2 of instant claim 19. Poetsch et al. further teaches the compound is prepared from a mesogenic amino compound. The amino groups of these compounds are converted to isothiocyanate groups using 1,1-thiocarbonyldiimidazole [0010]. Therefore, since Poetsch et al. teaches it is known to make a mesogenic compound having an isothiocyanate group via an amino group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the compound of Tanaka’s formula (1) having an –N=C=S terminal group from an aniline analog through routine experimentation in the liquid crystal art.


Response to Arguments
Applicant's arguments filed June 30, 2021 regarding the restriction requirement have been fully considered but they are not persuasive. Applicant argues the grounds for restriction have clearly been changed from the original grounds, e.g. newly relying on Jasper reference. Thus, Applicants were not given an opportunity to reply to the grounds of restriction before it was made Final which is improper.
The Examiner respectfully disagrees. As indicated on pages 5 and 6 of the requirement for unity of invention, the Examiner cited Jasper (WO2012069133) because Applicant’s technical feature (difluorostilbene compound) is not considered special as it does not make a contribution over the prior art. Thus, Applicant was given the opportunity to reply and the restriction maintained.
Applicant also argues it is newly alleged that the restriction is proper because the scope of the compounds covered by Groups I and II differ. Applicants see no basis for this fact supporting a restriction requirement and no legal of PTO practice basis is provided. Further, whether the compounds make a contribution over the prior art is not relevant to restriction when the restricted Groups are directed to compounds of overlapping scope. The unity of invention rules apply in certain situations which have no relation to the current situation and relation between Groups I and II. Additionally, a search and examination of Group I would necessarily include the compounds of Group II. Thus, there is no serious additional burden of search or examination that would warrant the restriction.
The Examiner would like to note that this statement was made in response to Applicant’s argument that the compounds of DFS and DFS-2 share further structure in only to one of the following combinations” and “(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present”. In the instant case, claim 1 is drawn to a liquid crystal medium, i.e. a first product, and claim 14 is drawn to a compound, i.e. a second product. Therefore, taking into consideration both the lack of contribution over the prior art and the fact that there is multiple products, unity of invention does not exist between Groups I and II. Furthermore, there would be a serious burden to search both Groups of invention. While the compound of claim 14 may fall within that of claim 1, claim 1 requires the compound to be in a liquid crystal medium which is a separate search from just a compound search. As noted in the restriction, a search for Group I would be performed in class C09K19/16 while a search for Group II would be performed in class C07C331/28. Therefore, a serious burden on the Examiner would be required.
Due to the cancelation of claim 16, the restriction requirement indicated as Group III has been withdrawn.
Due to the amendment of instant claim 14, the nonstatutory double patenting rejection over U.S. 8,129,002, the 102(a)(1) rejection over Kirsch (U.S. 8,129,002), and 
Due to the amendment of instant claim 14, the 112(b) rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722